PER CURIAM.
Defendant appeals from a judgment of conviction for the crime of aiding a committed person to escape from the Oregon State Hospital.
*502Defendant contends that the trial court erred in allowing the testimony of police officers as to oral admissions made by her at a time when she was not represented by counsel, not advised of her right to counsel, and not advised of her right to remain silent. The record shows that defendant was advised of these constitutional rights by the police officer who first interrogated her.
The trial court specifically found that defendant’s constitutional rights were explained to her.
The judgment is affirmed.